DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-6, 8-13, 15-17, 22, 25, 27-29, and 34, as originally filed 07/21/2020, are pending and have been examined on the merits (claims 1, 13, and 25 being independent) and claims 2, 7, 14, 18-21, 23-24, 26, 30-33, and 35-38 have been canceled.
This is a second Non-Final Office Action based on the Preliminary Amendment filed 07/21/2020 (concurrent with filing of this national phase application) and the previous Non-Final Office Action was based on the claim filed 07/21/2020 before the Preliminary Amendment.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 and 09/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-13, 15-17, 22, 25, 27-29, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for aggregating data from payment transactions which contains the steps of receiving, determining, storing, sorting, and communicating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 is direct to a process, claim 13 is direct to a system, and claim 25 is direct to a computer, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for aggregating data from payment transactions is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… transaction data…, receiving… first aggregation of interest data…, determining… a first key associated with each transaction…, storing… the first key…, storing… a second portion of the transaction data…, sorting… the first keys…, determining… a first value based on a first plurality of the first keys…, communicating… the first value…, determining… a time duration of interest…, dividing… the map data structure…, storing… time-based map data…, calculating… a second value…, storing… the second value…, receiving… second aggregation of interest data…, determining… a second key…, sorting… the second keys…, receiving… the first user request…, calculating… the first value…, filtering… a third portion of the transaction data…, encrypting… the transaction data…, calculating… a first set of aggregation values…, and calculating… a second set of aggregation values...
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims (claims 1, 13, 25, 37, and 38) do not integrate the exception into a practical application because the steps of receiving… transaction data…, receiving… first aggregation of interest data…, storing… the first key…, storing… a second portion of the transaction data…, sorting… the first keys…, dividing… the map data structure…, storing… time-based map data…, calculating… a second value…, storing… the second value…, receiving… second aggregation of interest data…, sorting… the second keys…, receiving… the first user request…, calculating… the first value…, filtering… a third portion of the transaction data…, encrypting… the transaction data…, calculating… a first set of aggregation values…, and calculating… a second set of aggregation values… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., stream processor, map data structure in a cache, stored in a cache, processor, an electronic payment network, a client device, a computer program product, and instructions) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [00129-00131], data source, configuration file, stream processor, cache/database, aggregator, long-term aggregator, long-term database, customer device, real-time component, electronic payment network, messaging cluster, and data source connectors) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., stream processor, map data structure in a cache, stored in a cache, processor, an electronic payment network, a client device, a computer program product, and instructions) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-12, 14-24, and 26-36 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 3, 15, and 27, the step of “wherein the first value is further based on the second portion of the transaction data associated with each key of the first plurality of the first keys ….” (i.e. determining the first value), in claims 4, 16, and 28, the step of “determining, ….. a time duration of interest based on the first aggregation of interest data associated with the type of aggregation of interest; dividing, ….. the map data structure into a plurality of time-based map data structures,…..” (i.e. determining a time duration of interest), in claims 5, 17, and 29, the step of “calculating, ….. a second value based on at least one of the second plurality of the first keys and the second portion of the transaction data….” (i.e. calculating a second value), in claim 6, the step of “receiving, ….. second aggregation of interest data associated with a second type of aggregation of interest; determining, …… a second key associated with each transaction of the plurality of payment transactions...” (i.e. receiving aggregation of interest data and determining the first value), in claim 8, the step of “receiving, ….. the first user request, the first user request comprising a request for the first value based on the first aggregation of interest data...” (i.e. receiving user request and calculating the first value), in claim 9, the step of “filtering, ….. a third portion of the transaction… encrypting, ….., the transaction data associated with each transaction of the plurality of payment transactions.” (i.e. filtering and encrypting transaction data), in claims 10, 22, and 34, the step of “calculating, ….. a first set of aggregation values based on the transaction data associated with a second subset of the plurality of payment transactions associated with each of a plurality of first predetermined time periods;…..” (i.e. calculating sets of aggregation values), in claim 11, the step of “wherein each of the plurality of first predetermined time periods has a first duration and each of the plurality of second predetermined time periods has a second duration, ….” (i.e. determining time periods), and in claim 12, the step of “wherein the first duration is an hour and the second duration is a day.” (i.e. determining time periods) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Receiving a request for the value based on the aggregation of interest data associated with the type of aggregation of interest from a user client and then calculating the value based on the plurality of the keys associated with the plurality of payment transactions based on the aggregation of interest data is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 3-6, 8-12, 15-17, 22, 27-29, and 34, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 13, and 25 above.  Merely claiming the same process using the transaction data associated with each transaction of the plurality of payment transaction to calculate a set of aggregation values based on the predetermined time period does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1, 3-6, 8-13, 15-17, 22, 25, 27-29, and 34 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, 15-17, 22, 25, 27-29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (hereinafter Barrett), US Patent Number 8626705 B2 in view of Amaro et al. (hereinafter Amaro), US Publication Number 2013/0124263 A1.
Regarding claim 1:
Barrett discloses the following:
A method for aggregating data from payment transactions, comprising: (Barrett: See column 3, lines 37-60: “methods for gathering and aggregating transaction level data regarding user accounts associated with specific group characteristics.”)
receiving, with at least one stream processor, transaction data (reads on “transaction level data”) associated with a plurality of payment transactions; (Barrett: See column 5, lines 33-40: “the transaction aggregator can receive transaction level data from the transaction database in a transaction data response file….. The transaction data response file can include information regarding multiple accounts for multiple users associated with multiple group characteristics”, and see also column 3, lines 51-56: “User accounts can include payment accounts such as credit card, debit card and other financial and payment accounts. User account can also include online user accounts that can be used for conducting various financial, payment and information transactions”)
receiving, with the at least one stream processor, first aggregation of interest data (reads on “an aggregate equaling the total dollar amount spent at merchant X in zip codes 1, 2, 3 and 5 in the last 30 days”) associated with a type of aggregation of interest; (Barrett: See column 7, lines 13-31: “the model transaction aggregates 330 can be used as templates in which the requesting entities can specify certain values, such as time-periods and threshold values, they might find useful for their own internal targeted marketing programs and analysis…… as shown in model transaction aggregates 330 model transaction aggregate number 1 specifies an aggregate equaling the total dollar amount spent at merchant X in zip codes 1, 2, 3 and 5 in the last 30 days. In some embodiments, the value for merchant X can be substituted with an actual merchant name or identifier and the zip codes specified can be replaced with zip codes of interest for the named merchant.”)
determining, with 1eat least one stream processor, a first key (reads on “The IP addresses can be defined by a geographic region that can be referenced by a range of addresses or ZIP codes.”) associated with each transaction of the plurality of payment transactions based on a first portion of the transaction data (reads on “aggregate number 1 specifies an aggregate equaling the total dollar amount spent at merchant X in zip codes 1, 2, 3 and 5 in the last 30 days”) associated with each transaction of the plurality of payment transactions and the first aggregation of interest data; (Barrett: See column 7, lines 13-52: “The IP addresses can be defined by a geographic region that can be referenced by a range of addresses or ZIP codes. Specifically, advertiser 205, who may be engaged in an advertising campaign for camping equipment, can specify that one of five predetermined camping equipment advertisements should be displayed to any users who read or send e-mail using a browser-based Web e-mail program using the words "camping" or "kayaking" for any and all online traffic generated from a specific range of IP addresses associated or related to zip codes 94114, 94111, 94110 and 94119.”)
storing (reads on “The table of transaction aggregates for specified zip codes”), with the at least one stream processor, a second portion of the transaction data associated with each transaction of the plurality of payment transaction in the map data structure in the cache based on the first key of the respective transaction of the plurality of payment transactions, wherein the first portion (reads on “the transaction aggregate 1 510 represents the total amount spent by the consumers with credit card billing addresses in the specified zip code at camping supply type stores in the last seven days”) of the transaction data and the second portion (reads on “aggregate 2 520 is the percentage of all credit card transactions in that same specified zip code that aggregate 1 510 represents”) of the transaction data are different; (Barrett: See column 9, lines 34-67: “The table of transaction aggregates for specified zip codes shown in 500B can be compiled for the credit card users having a billing address within the geographic area 500A. In this scenario, billing addresses within the geographic area 500A represents the particular group characteristic of interest…… Assuming that the transaction aggregate 1 510 represents the total amount spent by the consumers with credit card billing addresses in the specified zip code at camping supply type stores in the last seven days and aggregate 2 520 is the percentage of all credit card transactions in that same specified zip code that aggregate 1 510 represents”)
Barrett does not explicitly disclose the following, however Amaro further teaches:
storing, with the at least one stream processor, the first keys (reads on “IP address”) associated with the plurality of payment transactions  in a map data structure in a cache; (Amaro: See paragraph [0088] “a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler (103).”, and see also [0236] “the computing apparatus is to store account data (111) including a street address of the user (101), map the IP address to a street address of a computing device (e.g., 107) of the user (101), and identify the account identifier ( e.g., 302 or 142) of the user (101) based on matching the street address of the computing device and the street address of the user (101) stored in the account data (111).”)
sorting, with the at least one stream processor, the first keys (reads on “IP address”) associated with the plurality of payment transactions stored in the cache based on the first aggregation of the interest data; (Amaro: See paragraphs [0088] “a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler (103).”, and see also [0371] “the normalized aggregated spending measurements that are normalized across the categories are sorted for individual categories to determine the percentiles (281, 283, ... , 289) of the regions (221, 223, ... , 229).”)
determining (reads on “identify the account information (142) (e.g., account number (302))”), with at least one aggregator, a first value based on a first plurality of the first keys associated with a first subset of the plurality of payment transactions based on a first user request; and (Amaro: See paragraph [0082] “the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses.”)
communicating (reads on “web browsing, online searching, and using social networking applications, can be matched to an identifier of the user (101) in account data (111), such as the account number (302) of a financial payment card of the user (101)”), with at least one processor, the first value based on first user request. (Amaro: See paragraph [0087] “the browser cookie that identifies the user (101) in online activities, such as web browsing, online searching, and using social networking applications, can be matched to an identifier of the user (101) in account data (111), such as the account number (302) of a financial payment card of the user (101) or the account information (142) of the account identification device (141) of the user (101 ).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify methods for determining aggregated transaction data for specific group characteristics of Barrett to include making the values associated with each key of the transaction data based on characteristics of the user captured in the user data, such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses, as taught by Amaro, in order to provide the spending profile for the targeted marketing.
Regarding claim 3:
Barrett discloses the following:
The method of claim 1, wherein the first value is further (reads on “The table of transaction aggregates for specified zip codes shown in 500B”) based on the second portion of the transaction data (reads on “aggregate 2 520 is the percentage of all credit card transactions in that same specified zip code that aggregate 1 510 represents”) associated with each key of the first plurality of the first keys associated with the first subset of the plurality of payment transactions. (Barrett: See column 9, lines 34-67)
Regarding claim 4:
Barrett does not explicitly disclose the following, however Amaro further teaches:
The method of claim 1, wherein the cache comprises a plurality of servers, further comprising: (Amaro: See paragraph [0495] “The executable software and data may be stored in various places including for example ROM, volatile RAM, non-volatile memory and/or cache. Portions of this software and/or data may be stored in any one of these storage devices. Further, the data and instructions can be obtained from centralized servers or peer to peer networks. Different portions of the data and instructions can be obtained from different centralized servers and/or peer to peer networks at different times and in different communication sessions or in a same communication session.”)
determining, a time duration of interest based on the first aggregation of interest data associated with the type of aggregation of interest; (Amaro: See paragraph [0064] “the periodic features are detected through counting the number of occurrences of pairs of transactions that occurred within a set of predetermined time intervals and separating the transaction pairs based on the time intervals.”)
dividing, the map data structure into a plurality of time- based map data structures, each time-based map data structure comprising a second plurality of the first keys and the second portion of the transaction data corresponding thereto associated with a second subset of the plurality of payment transactions, each second plurality of the first keys comprising all first keys associated with a time period having a time duration equal to the time duration of interest, wherein the time period for each second plurality of the first keys is different than the time period for each other second plurality of the first keys; and (Amaro: See paragraph [0091] “When an IP address in the query received in the portal (143) matches the IP address previously recorded by the transaction handler (103), the portal (143) determines that the user (101) identified by the IP address in the request is the same user (101) associated with the account of the transaction initiated at the IP address. In one embodiment, a match is found when the time of the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc.”)
storing, the plurality of time-based map data structures on the plurality of servers, wherein each server of the plurality of servers stores at least one of the time-based map data structures. (Amaro: See paragraphs [0088] “a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler (103).” And [0495] “data and instructions can be obtained from centralized servers or peer to peer networks. Different portions of the data and instructions can be obtained from different centralized servers and/or peer to peer networks at different times and in different communication sessions or in a same communication session.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify methods for determining aggregated transaction data for specific group characteristics of Barrett to include making the values associated with each key of the transaction data based on characteristics of the user captured in the user data, such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses, as taught by Amaro, in order to provide the spending profile for the targeted marketing.
Regarding claim 5:
Barrett does not explicitly disclose the following, however Amaro further teaches:
The method of claim 4, further comprising: 
calculating, at each server of the plurality of servers, a second value based on at least one of the second plurality of the first keys and the second portion of the transaction data corresponding thereto associated with each transaction of the second subset of the plurality of payment transactions stored thereon; and (Amaro: See paragraph [0088] “a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler (103).” )
storing, at each server of the plurality of servers, the second value. (Amaro: See paragraph [0236] “the computing apparatus is to store account data (111) including a street address of the user (101), map the IP address to a street address of a computing device (e.g., 107) of the user (101), and identify the account identifier ( e.g., 302 or 142) of the user (101) based on matching the street address of the computing device and the street address of the user (101) stored in the account data (111).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify methods for determining aggregated transaction data for specific group characteristics of Barrett to include making the values associated with each key of the transaction data based on characteristics of the user captured in the user data, such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses, as taught by Amaro, in order to provide the spending profile for the targeted marketing.
Regarding claim 6:
Barrett does not explicitly disclose the following, however Amaro further teaches:
The method of claim 1, further comprising: 
receiving, with the at least one stream processor, second aggregation of interest data associated with a second type of aggregation of interest; (Amaro: See paragraph [0086] “the user data (125) uses browser cookie information to identify the user (101). The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341) to present effective, timely, and relevant marketing information to the user (101), via the preferred communication channel (e.g., mobile communications, web, mail, email, POS, etc.) within a window of time that could influence the spending behavior of the user (101 ).”)
 determining, with the least one stream processor, a second key (reads on “a cookie ID”) associated with each transaction of the plurality of payment transactions based on the second portion of the transaction data associated with each transaction of the plurality of payment transactions and the second aggregation of interest data, wherein storing the second portion of the transaction data comprises storing, with at least on processor, the second key associated with each transaction of the plurality of payment transactions in the map data structure based on the first key of the respective transaction of the plurality of payment transactions, wherein the first key (reads on “IP address”) and the second key (reads on “a cookie ID”) are different; and (Amaro: See paragraph [0089] “a first user tracker (113) observes the card number of the user (101) at a particular IP address for a time period identified by a timestamp (e.g., via an online payment process); a second user tracker (113) observes the user (101) having a cookie ID at the same IP address for a time period near or overlapping with the time period observed by the first user tracker (113). Thus, the cookie ID as observed by the second user tracker”)
sorting, with at least one processor, the second keys (reads on “a cookie ID”) associated with the plurality of payment transactions based on the second aggregation of interest data. (Amaro: See paragraphs [0088] “a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler (103).”, and see also [0371] “the normalized aggregated spending measurements that are normalized across the categories are sorted for individual categories to determine the percentiles (281, 283, ... , 289) of the regions (221, 223, ... , 229).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify methods for determining aggregated transaction data for specific group characteristics of Barrett to include making the values associated with each key of the transaction data based on characteristics of the user captured in the user data, such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses, as taught by Amaro, in order to provide the spending profile for the targeted marketing.
Regarding claim 8:
Barrett discloses the following:
The method of claim 1, further comprising: 
receiving (reads on “receives the transaction data inquiry file from the requesting entity”), with the at least one  aggregator from a user client, the first user request, the first user request comprising a request (reads on “a linkage request file can include an entry specifying a specific zip code or set of zip codes, an entry specifying the type of credit card accounts and an entry specifying a particular time period of interest”) for the first value based on the first aggregation of interest data associated with the type of aggregation of interest and time period data associated with a first time period of interest; (Barrett: See column 4, lines 40-67: “Once the transaction aggregator receives the transaction data inquiry file from the requesting entity at step 120, it can parse out the specifics of the transaction data inquiry and send a linkage request file to one or more data sources in step 130….. The linkage request file sent to the data sources can include a template inquiry file or format containing specific information parsed from the transaction data inquiry file received from the requesting entities. For example, a linkage request file can include an entry specifying a specific zip code or set of zip codes, an entry specifying the type of credit card accounts and an entry specifying a particular time period of interest.”)
identifying, with the least one aggregator, the first plurality of the first keys based on the first aggregation of interest data and the time period data; and (Barrett: See column 4, lines 40-67: “a linkage request file can include an entry specifying a specific zip code or set of zip codes, an entry specifying the type of credit card accounts and an entry specifying a particular time period of interest.”)
calculating, with the at least one aggregator, the first value (reads on “an linkage response file”) based on the first plurality of the first keys. (Barrett: See column 5, lines 4-14: “In response to the linkage request file, the transaction aggregator can receive an linkage response file from the data source linking all the accounts to one or more of the specific pieces of information included in the linkage request file in step 140. For example, the linkage response file can include a listing of all accounts having a billing address associated, with a specific zip code or range of addresses in a particular city or county. The linkage response file can include a listing of identifiers, such as a social security number or a name, linked to the accounts associated with the specified information.”)
Regarding claim 9:
Barrett does not explicitly disclose the following, however Amaro further teaches:
The method of claim 1, further comprising, after receiving the transaction data associated with the plurality of payment transactions and before determining the first key associated with each transaction of the plurality of payment transactions, at least one of: 
filtering, with the at least one stream processor, a third portion of the transaction data associated with each transaction of the plurality of payment transactions; and (Amaro: See paragraph [0324] “the aggregated spending profile (341) can be used in segmentation and/or filtering analysis, such as selecting cardholders having similar spending behaviors identified via factors and/or clusters for targeted advertisement campaigns, and selecting and determining a group of merchants that could be potentially marketed towards cardholders originating in a given cluster ( e.g., for bundled offers).”)
encrypting, with the at least one stream processor, the transaction data associated with each transaction of the plurality of payment transactions. (Amaro: See paragraph [0421] “encryption to protect the account information (142)”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify methods for determining aggregated transaction data for specific group characteristics of Barrett to include making the values associated with each key of the transaction data based on characteristics of the user captured in the user data, such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses, as taught by Amaro, in order to provide the spending profile for the targeted marketing.
Regarding claim 10:
Barrett discloses the following:
The method of claim 1, wherein the first user request comprises time period data associated with a first time period of interest, the method further comprising:
calculating, with the at least one aggregator, a second value based on the first plurality of the first keys associated with the first subset of the plurality of payment transactions, wherein the first subset of the plurality of payment transactions is associated with a portion of the first time period of interest (reads on “an aggregate equaling the total dollar amount spent at merchant X in zip codes 1, 2, 3 and 5 in the last 30 days”) outside of the plurality of first predetermined time periods and the plurality of second predetermined time periods; and (Barrett: See column 7, lines 13-31: “the model transaction aggregates 330 can be used as templates in which the requesting entities can specify certain values, such as time-periods and threshold values, they might find useful for their own internal targeted marketing programs and analysis…… as shown in model transaction aggregates 330 model transaction aggregate number 1 specifies an aggregate equaling the total dollar amount spent at merchant X in zip codes 1, 2, 3 and 5 in the last 30 days. In some embodiments, the value for merchant X can be substituted with an actual merchant name or identifier and the zip codes specified can be replaced with zip codes of interest for the named merchant.”)
calculating, with the at least one aggregator, the first value (reads on “an linkage response file”) based on a subset of the first set of aggregation values (reads on “credit accounts associated with zip code 94061”) within the first time period of interest (reads on “used in the last 5 months”), a subset of the second set of aggregation values (reads on “having a limit greater than $7000”) within the first time period of interest, and the second value. (Barrett: See column 4, lines 57-67: “The linkage request file sent to the data sources can include a template inquiry file or format containing specific information parsed from the transaction data inquiry file received from the requesting entities. For example, a linkage request file can include an entry specifying a specific zip code or set of zip codes, an entry specifying the type of credit card accounts and an entry specifying a particular time period of interest. Such a linkage request file can specify credit accounts associated with zip code 94061, having a limit greater than $7000 and that have been used in the last 5 months.”, and see also column 5, lines 4-13)
Barrett does not explicitly disclose the following, however Amaro further teaches:
calculating, with the at least one aggregator, a first set of aggregation values based on the transaction data associated with a second subset of the plurality of payment transactions associated with each of a plurality of first predetermined time (reads on “a day”) periods; (Amaro: See paragraph [0091] “When an IP address in the query received in the portal (143) matches the IP address previously recorded by the transaction handler (103), the portal (143) determines that the user (101) identified by the IP address in the request is the same user (101) associated with the account of the transaction initiated at the IP address. In one embodiment, a match is found when the time of the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc.”)
calculating, with the at least one aggregator, a second set of aggregation values based on the transaction data associated with a third subset of the plurality of payment transactions associated with each of a plurality of second predetermined time periods (reads on “in the past three months”) periods; (Amaro: See paragraphs [0272] “The aggregation (317) can be performed at account level, person level, family level, company level, neighborhood level, city level, region level, etc. to analyze the spending patterns across various areas ( e.g., sellers, products or services) for the respective aggregated buying entity. For example, the transaction records (301) for a particular account (e.g., presented by the account number (302)) can be aggregated for an account level analysis. To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category.” And [0273] “The aggregation (317) can be performed for a predetermined time period, such as for the transactions occurring in the past month, in the past three months, in the past twelve months, etc.”, and notes: As cited above, the aggregation can be performed in different sets of data within different sets of predetermined time period.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify methods for determining aggregated transaction data for specific group characteristics of Barrett to include making the values associated with each key of the transaction data based on characteristics of the user captured in the user data, such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses, as taught by Amaro, in order to provide the spending profile for the targeted marketing.
Regarding claim 11:
Barrett does not explicitly disclose the following, however Amaro further teaches:
The method of claim 10, wherein each of the plurality of first predetermined time periods has a first duration (reads on “one hour” (i.e. the first duration)) and each of the plurality of second predetermined time periods has a second duration (reads on “a day” (i.e. the second duration )), and further wherein the second duration is greater than the first duration. (Amaro: See paragraph [0091] “a match is found when the time of the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc.”, and notes: a day (i.e. the second duration ) is greater than one hour (i.e. the first duration).)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify methods for determining aggregated transaction data for specific group characteristics of Barrett to include making the values associated with each key of the transaction data based on characteristics of the user captured in the user data, such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses, as taught by Amaro, in order to provide the spending profile for the targeted marketing.
Regarding claim 12:
Barrett does not explicitly disclose the following, however Amaro further teaches:
(Original) The method of claim 11, wherein the first duration (reads on “one hour” (i.e. the first duration)) is an hour and the second duration (reads on “a day” (i.e. the second duration )) is a day. (Amaro: See paragraph [0091] “a match is found when the time of the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify methods for determining aggregated transaction data for specific group characteristics of Barrett to include making the values associated with each key of the transaction data based on characteristics of the user captured in the user data, such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses, as taught by Amaro, in order to provide the spending profile for the targeted marketing.
Regarding claim 22:
Barrett discloses the following:
The system of claim 13, wherein the first user request comprises time period data associated with a first time period of interest, and wherein the at least one aggregator is further programmed or configured to: 
calculate (reads on “the model transaction aggregates 330”) a second value based on the first plurality of the first keys associated with the first subset of the plurality of payment transactions, wherein the first subset of the plurality of payment transactions is associated with a portion of the first time period of interest (reads on “an aggregate equaling the total dollar amount spent at merchant X in zip codes 1, 2, 3 and 5 in the last 30 days”) outside of the plurality of first predetermined time periods and the plurality of second predetermined time periods; and (Barrett: See column 7, lines 13-31: “the model transaction aggregates 330 can be used as templates in which the requesting entities can specify certain values, such as time-periods and threshold values, they might find useful for their own internal targeted marketing programs and analysis…… as shown in model transaction aggregates 330 model transaction aggregate number 1 specifies an aggregate equaling the total dollar amount spent at merchant X in zip codes 1, 2, 3 and 5 in the last 30 days. In some embodiments, the value for merchant X can be substituted with an actual merchant name or identifier and the zip codes specified can be replaced with zip codes of interest for the named merchant.”)
calculate the first value (reads on “an linkage response file”) based on a subset of the first set of aggregation values (reads on “credit accounts associated with zip code 94061”) within the first time period of interest (reads on “used in the last 5 months”), a subset of the second set of aggregation values (reads on “having a limit greater than $7000”) within the first time period of interest (reads on “used in the last 5 months”), and the second value. (Barrett: See column 4, lines 57-67: “The linkage request file sent to the data sources can include a template inquiry file or format containing specific information parsed from the transaction data inquiry file received from the requesting entities. For example, a linkage request file can include an entry specifying a specific zip code or set of zip codes, an entry specifying the type of credit card accounts and an entry specifying a particular time period of interest. Such a linkage request file can specify credit accounts associated with zip code 94061, having a limit greater than $7000 and that have been used in the last 5 months.”, and see also column 5, lines 4-13)
Barrett does not explicitly disclose the following, however Amaro further teaches:
calculate a first set of aggregation values based on the transaction data associated with a second subset of the plurality of payment transactions associated with each of a plurality of first predetermined time periods; (Amaro: See paragraph [0091] “When an IP address in the query received in the portal (143) matches the IP address previously recorded by the transaction handler (103), the portal (143) determines that the user (101) identified by the IP address in the request is the same user (101) associated with the account of the transaction initiated at the IP address. In one embodiment, a match is found when the time of the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc.”)
calculate a second set of aggregation values based on the transaction data associated with a third subset of the plurality of payment transactions associated with each of a plurality of second predetermined time periods, wherein each of the plurality of first predetermined time periods has a first duration (reads on “one hour” (i.e. the first duration)) and each of the plurality of second predetermined time periods has a second duration (reads on “a day” (i.e. the second duration )), and further wherein the second duration is greater than the first duration; (Amaro: See paragraphs [0272] “The aggregation (317) can be performed at account level, person level, family level, company level, neighborhood level, city level, region level, etc. to analyze the spending patterns across various areas ( e.g., sellers, products or services) for the respective aggregated buying entity. For example, the transaction records (301) for a particular account (e.g., presented by the account number (302)) can be aggregated for an account level analysis. To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category.” And [0273] “The aggregation (317) can be performed for a predetermined time period, such as for the transactions occurring in the past month, in the past three months, in the past twelve months, etc.”, and see also [0091] “a match is found when the time of the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc.”, and notes: the aggregation can be performed in different sets of data within different sets of predetermined time period. And, a day (i.e. the second duration ) is greater than one hour (i.e. the first duration).)
Regarding claims 13 and 25: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 15 and 27: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 16 and 28: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 17 and 29: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 34: it is similar scope to claim 22, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
July 18, 2022